Title: To James Madison from Francis Preston, 2 September 1801 (Abstract)
From: Preston, Francis
To: Madison, James


2 September 1801, Abingdon. Has learned from newspapers that General Davie declined his appointment to negotiate with the Southern Indians and that General Pickens has replaced him. Supposes because of Pickens’s delay in leaving and because of his age and distance from meeting site he will also decline. Offers himself for post but asks JM not to present his name if a more qualified candidate appears.
 

   RC (NN). 2 pp. Cover dated Abingdon, 6 Sept.


   Francis Preston (1765–1836), having completed terms in the Virginia House of Delegates and the U.S. Congress, had resumed his law practice near Abingdon, Virginia, in 1797 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 15:8 n. 9).


   Andrew Pickens had already left to join fellow commissioners Benjamin Hawkins and James Wilkinson, and he arrived at South West Point in Tennessee on 1 Sept. to negotiate with the Cherokee the opening of a wagon road from Tennessee to Natchez (Alice Noble Waring, The Fighting Elder: Andrew Pickens [1739–1817] [Columbia, S.C., 1962], p. 192; C. L. Grant, ed., Letters, Journals, and Writings of Benjamin Hawkins [2 vols.; Savannah, 1980], 1:362, 368).

